Name: 2001/727/EC: Commission Decision of 9 October 2001 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (Text with EEA relevance) (notified under document number C(2001) 3000)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  agricultural activity;  international trade;  means of agricultural production
 Date Published: 2001-10-16

 Avis juridique important|32001D07272001/727/EC: Commission Decision of 9 October 2001 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (Text with EEA relevance) (notified under document number C(2001) 3000) Official Journal L 273 , 16/10/2001 P. 0023 - 0023Commission Decisionof 9 October 2001amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries(notified under document number C(2001) 3000)(Text with EEA relevance)(2001/727/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species(1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 81(1) thereof,Whereas:(1) The United States of America is on the list of non-member countries from which the Member States authorise the import of semen of domestic animals of the porcine species(2).(2) Commission Decision 95/94/EC(3), as last amended by Decision 2001/291/EC(4), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries.(3) The competent United States veterinary authorities have requested the inclusion of a new collection centre on that list.(4) The Community has received guarantees that the centre fulfils the requirements of Article 8 of Directive 90/429/EEC.(5) The centre should therefore be added to the list of approved centres.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 95/94/EC is amended as follows:The following is added to the entry concerning collection centres in the United States of America: "- International Boar Semen 30355 260th Street Eldora IA 50627 Approval code: 90 AI 002"Article 2This Decision is addressed to all Member States.Done at Brussels, 9 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 62.(2) Commission Decision 93/160/EEC (OJ L 67, 19.3.1993, p. 27), as last amended by Decision 1999/150/EC (OJ L 49, 25.2.1999, p. 40).(3) OJ L 73, 1.4.1995, p. 87.(4) OJ L 100, 11.4.2001, p. 27.